   Case: 1:14-cr-00287 Document #: 277 Filed: 10/03/18 Page 1 of 2 PageID #:1075



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                 )
 UNITED STATES OF AMERICA                        )
                                                 ) No. 14 CR 287-4
                v.                               )
                                                 ) Judge Norgle
 ASIF A. ASLAM                                   )

                          GOVERNMENT’S MOTION
            TO SET SENTENCING DATE FOR DEFENDANT ASIF A. ASLAM

       The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, Jr., United States

Attorney for the Northern District of Illinois, respectfully moves this Court to set defendant

Aslam’s sentencing date for the week of November 12, 2018, or as soon thereafter as may be

convenient to the court. In support, the government states as follows:

       1.      On or about May 15, 2014, defendant Aslam, along with his five co-defendants,

was charged in a multi-count indictment with bank fraud, in violation of 18 U.S.C. § 1344, and

making false statements to financial institutions, in violation of 18 U.S.C. § 1014, for engaging

in a mortgage fraud scheme related to the Vision on State condominium development in

Chicago’s South Loop neighborhood. On October 14, 2016, defendant Aslam entered a guilty

plea, pursuant to a plea agreement, to Count 4 of the indictment, the charge of bank fraud in

violation of 18 U.S.C. § 1344.

       2.      The court initially set defendant Aslam’s sentencing for March 2017, and the

Probation Office filed its presentence investigation report in January 2017. However, defendant

Aslam’s sentencing was continued several times, based upon his counsel’s assertions of

defendant Aslam’s poor health and inability to travel to Illinois. More recently, in about early

July 2018, defendant Aslam’s counsel told the undersigned that defendant Aslam was prepared,
   Case: 1:14-cr-00287 Document #: 277 Filed: 10/03/18 Page 2 of 2 PageID #:1076



and able, to be sentenced. His counsel stated that he promptly would communicate with the

court to ask that it set a sentencing date. That did not occur. Since then, the undersigned

Assistant United States Attorney has attempted on many occasions, by leaving voicemail

messages and sending e-mails, to contact counsel for defendant Aslam in order to find an agreed

date for the sentencing, particularly since defendant Aslam will need to fly to Chicago for the

sentencing. None of those calls or e-mails have been returned.

         3.     Therefore, the United States now moves the court to set a sentencing date for the

week of November 12, 2018, or as soon thereafter as is convenient to the court.

         WHEREFORE, the United States requests that the court set the sentencing for defendant

Asif Aslam for the week of November 12, 2018, or as soon thereafter as is convenient for the

court.

                                             Respectfully submitted,

                                             JOHN R. LAUSCH, Jr.
                                             United States Attorney

                                             By: s/ Sarah J. North
                                                SARAH J. NORTH
                                                Assistant United States Attorney
                                                219 South Dearborn Street
                                                Chicago, Illinois 60604
                                                (312) 353-1413
                                                sarah.north@usdoj.gov




                                                2
